United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 20, 2014          Decided December 23, 2014

                        No. 13-7147

              HAN KIM AND YONG SEOK KIM,
                      APPELLANTS

                             v.

DEMOCRATIC PEOPLE'S REPUBLIC OF KOREA, ALSO KNOWN AS
         NORTH KOREA AND JOHN DOES 1-10,
                     APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:09-cv-00648)


    Asher Perlin argued the cause for appellants. With him on
the brief was Robert J. Tolchin. Meir Katz entered an
appearance.

   Robert P. LoBue argued the cause for amicus curiae
Human Rights First. With him on the brief was Gabor Rona.

    Before: TATEL and WILKINS, Circuit Judges, and EDWARDS,
Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge TATEL.
                                 2
     TATEL, Circuit Judge: Relying on the “terrorism exception”
to the Foreign Sovereign Immunities Act, the family of
Reverend Dong Shik Kim sued the North Korean government
alleging that it abducted him, confined him to a kwan-li-so—a
political penal-labor colony—tortured him, and, ultimately,
killed him. When North Korea failed to appear, the Kims asked
the district court for a default judgment pursuant to the provision
of the Act that authorizes a court to enter judgment if the
plaintiff “establishes his claim or right to relief by evidence that
is satisfactory to the Court.” The district court denied that
motion because the Kims had failed to produce “first-hand
evidence” of what happened to the Reverend. We reverse.
Admissible record evidence demonstrates that North Korea
abducted Reverend Kim, that it invariably tortures and kills
political prisoners, and that through terror and intimidation it
prevents any information about those crimes from escaping to
the outside world. Requiring a plaintiff to produce direct, first-
hand evidence of the victim’s torture and murder would thus
thwart the purpose of the terrorism exception: holding state
sponsors of terrorism accountable for torture and extrajudicial
killing. In these circumstances, we find the Kims’ evidence
sufficiently “satisfactory” to require a default judgment.

                                 I.
     The Foreign Sovereign Immunities Act (FSIA) generally
immunizes foreign governments from suit in the United States.
See 28 U.S.C. § 1604. Truly heinous acts, however, can negate
that immunity. Under the statute’s “terrorism exception,” state
sponsors of terrorism may be liable in federal court for torture
and extrajudicial killing. See id. § 1605A(a). The FSIA defines
those substantive offenses by reference to the Torture Victims
Protection Act (TVPA). See id. § 1605A(h)(7) (citing id. § 1350
note). That Act defines torture as “any act, directed against an
individual in the offender’s custody or physical control, by
                                3
which severe pain or suffering . . . is intentionally inflicted on
that individual for such purposes as obtaining from that
individual or a third person information or a confession,
punishing that individual . . . intimidating or coercing that
individual or a third person, or for any reason based on
discrimination of any kind.” TVPA, Pub. L. No. 102-256, 106
Stat. 73, 73 (1992). An extrajudicial killing is “a deliberated
killing not authorized by a previous judgment pronounced by a
regularly constituted court affording all the judicial guarantees
which are recognized as indispensable by civilized peoples.” Id.
      The Democratic People’s Republic of Korea (DPRK or
“North Korea”), long a mainstay on the State Department’s list
of terror sponsors—in fact, one of a small handful of bad actors
that spurred Congress to adopt the terrorism exception in the
first place, see H.R. Rep. No. 104-383, at 62 (1995)—has never
shied away from torturing and killing its political enemies. See
generally U.N. Human Rights Council, Report of the Detailed
Findings of the Commission of Inquiry on Human Rights in the
Democratic People’s Republic of Korea, U.N. Doc.
A/HRC/25/CRP.1 (Feb. 7, 2014). That much is clear. Equally
clear, the Reverend Dong Shik Kim, the alleged victim in this
case, spent nearly a decade providing humanitarian and religious
services to North Korean defectors and refugees who fled to
China seeking asylum. And there is no question that North
Korean operatives abducted Reverend Kim in 2000 after the
government found out about his activities. In fact, a South
Korean court convicted a DPRK agent for that very kidnapping.
See Han Kim v. Democratic People’s Republic of Korea, 950 F.
Supp. 2d 29, 35 (D.D.C. 2013) (citing Decl. of J.D. Kim).
    Beyond that, though, we have no direct evidence of the
Reverend’s fate. After his family, invoking the terrorism
exception, sued the North Korean government, they presented
numerous witnesses, including several experts on the regime’s
                                4
brutal tactics, who claim to have heard second- or third-hand
that the Reverend died as a result of torture soon after he
disappeared. But no one—not the Kims, not the witnesses who
submitted declarations on their behalf, and not the district
court—knows for certain what happened.
     Still, when the DPRK failed to show up to answer the
charges, the Kims asked the district court for a default judgment
holding the regime liable for torturing and killing the Reverend.
The FSIA provides that “[n]o judgment by default shall be
entered . . . unless the claimant establishes his claim or right to
relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e).
Precisely what that standard entails—that is, how much and
what kind of evidence the default provision requires—is unclear.
     That question is especially vexing where, as here, the
defendant State prevents any evidence from leaving its borders.
Recognizing as much, the district court observed that since
North Korea “has not participated in the proceedings,” since
“there has been no opportunity for discovery,” and since the
“widely feared . . . repression” in the country “obscures the
precise details of Reverend Kim’s treatment,” the plaintiffs
“cannot be expected to meet a typical standard for judgment as a
matter of law.” Kim, 950 F. Supp. at 35, 42. Nonetheless, the
district court concluded that the “evidence must be rigorous
enough to support the facts necessary for jurisdiction.” Id.
Relying on Price v. Socialist People’s Libyan Arab Jamahiriya,
294 F.3d 82 (D.C. Cir. 2002), in which this Court rejected an
FSIA plaintiff’s allegations because he had not recounted the
precise nature of his mistreatment, the district court determined
that the Kims had failed to carry their evidentiary burden.
Specifically, it observed that their witnesses could “not establish
the severity of the treatment of Reverend Kim in particular, or
that his treatment amounts to torture under the rigorous
definition of that term adopted in the FSIA,” and instead
                                 5
engaged only in “discussion about the abuses generally in [North
Korean forced-labor] camps to show that” the DPRK “probably”
mistreated the Reverend. Kim, 950 F. Supp. 2d at 41–42.
     The Kims appeal. We review the district court’s application
of the law—in this case, its articulation of the FSIA’s
evidentiary requirements—de novo. See Brayton v. Office of the
United States Trade Representative, 641 F.3d 521, 524 (D.C.
Cir. 2011).

                                II.
     The Torture Victims Protection Act—and, by reference to
that Act, the FSIA—describes torture and extrajudicial killing in
some detail. An act is torture only if the perpetrator intends to
and actually does inflict severe pain in order to punish or to
extract information. A killing runs afoul of the statute only if it
occurs outside the normal legal process. The statute thus
imposes tight constraints on courts required to decide whether an
act satisfies the terrorism exception’s substantive elements. But
when the defendant State fails to appear and the plaintiff seeks a
default judgment, the FSIA leaves it to the court to determine
precisely how much and what kinds of evidence the plaintiff
must provide, requiring only that it be “satisfactory to the court.”
28 U.S.C. § 1608(e).
     Our case law provides little help. Indeed, the single case on
which the district court relied—Price—differs significantly from
this one. In that case, we were considering Libya’s motion to
dismiss under a “standard . . . similar to that of Rule 12(b)(6),”
and we granted that motion because the plaintiff’s allegations
were too general, observing that he “offer[ed] no useful details
about the nature” or “purpose of the alleged torture.” Price, 294
F.3d at 93–94. Absent more specific allegations, we explained,
we were unable to distinguish between “actual torture” and
“mere police brutality.” Id. at 93. Here, by contrast, the issue is
                                6
whether the Kims are entitled to a default judgment—a question
that turns on whether the evidence is “satisfactory to the court.”
Of course, the Kims alleged plenty in their complaint, asserting,
for example, that “[w]hen Reverend Kim refused to adopt the
[official political] ideology [of North Korea,] he was punished
by being deprived of all food” and that he “died as the result of
[that] starvation and [] torture.” Compl., ¶¶ 24–25. If proven
with admissible evidence, that treatment would clearly constitute
torture within the TVPA’s meaning. But while accepting the
Kims’ allegations as true, the district court concluded that their
evidence was too weak to support their claims. Specifically, it
emphasized repeatedly that the plaintiffs had failed to “provide
any first-hand accounts of Reverend Kim’s treatment” that
“address[ed] the nature or severity of any torture Reverend Kim
suffered, or specif[ied] the frequency or duration of the acts of
torture or the parts of the body at which they were aimed or any
weapons used to carry them out.” Kim, 950 F. Supp. 2d at 37
(emphasis added). Properly understood, then, the question before
us is not whether the Kims’ allegations were specific enough to
implicate the terrorism exception and withstand a motion to
dismiss, but rather whether the amount and types of evidence
they proffered were “satisfactory.” On that question, Price has
nothing to say.
     Another important distinction separates this case from
Price. Having escaped their captors, the Price plaintiffs were
alive, present, and capable of describing their treatment in more
detail. In those circumstances, we could realistically expect more
from them. By contrast, Reverend Kim is missing and presumed
dead, so his family will almost certainly be unable to offer the
court any more than they already have.
     This second observation is key to the Kims’ case. Congress
enacted the terrorism exception expressly to bring state sponsors
of terrorism—including, at the time, the DPRK—to account for
                                7
their repressive practices. See H.R. Rep. No. 104-383, at 62.
Concerned with victims’ inability to obtain redress in terrorism
cases, Congress later amended the statute to make it easier to
attach a foreign State’s property during litigation and to seize
those assets to satisfy a judgment. See 28 U.S.C. §§ 1605A(g),
1610. And the statute has always authorized the courts to enter
default judgments against defendants who refuse to appear. Id. §
1608(e). With these provisions, Congress aimed to prevent state
sponsors of terrorism—entities particularly unlikely to submit to
this country’s laws—from escaping liability for their sins.
     Here, North Korea seeks to do exactly that. The regime has
made Reverend Kim unavailable to testify on his own behalf,
refused to appear in court and subject itself to discovery, and is
known to intimidate defectors and potential witnesses. Indeed,
the district court concluded, the regime is so feared that “those
individuals who may know details about Reverend Kim’s
whereabouts and treatment . . . convey such information
sparingly and anonymously,” if at all. Kim, 950 F. Supp. 2d at
42; see also Decl. of Do Hee-Youn ¶ 2 (explaining that the
identities of “individuals that have supplied . . . information
concerning North Korean matters . . . are kept confidential to
ensure their safety from potential retribution against them by the
North Korean government”).
     In these circumstances, requiring that the Kims prove
exactly what happened to the Reverend and when would defeat
the Act’s very purpose: to “give American citizens an important
economic and financial weapon,” H.R. Rep. No. 104-383, at 62,
to “compensat[e] the victims of terrorism, and in so doing to
punish foreign states who have committed or sponsored such
acts and deter them from doing so in the future.” Price, 294 F.3d
at 88–89. This is especially true in cases of forced
disappearance, like this one, where direct evidence of
subsequent torture and execution will, by definition, almost
                                 8
always be unavailable, even though indirect evidence may be
overwhelming. Were we to demand more of plaintiffs like the
Kims, few suits like this could ever proceed, and state sponsors
of terrorism could effectively immunize themselves by killing
their victims, intimidating witnesses, and refusing to appear in
court.
      Fortunately for the Kims and for Congress’s objective, the
Supreme Court has “recognize[d] very realistically” that courts
have the authority—indeed, we think, the obligation—to “adjust
[evidentiary requirements] to . . . differing situations.” Bundy v.
Jackson, 641 F.2d 934, 951 (D.C. Cir. 1981) (citing McDonnell
Douglas Corporation v. Green, 411 U.S. 792 (1973)). Consider,
for instance, the long-established, common-law rule of res ipsa
loquitur, or, literally, “the thing speaks for itself.” Under that
doctrine, the courts have, without direct proof, inferred
negligence from the very nature of events—say, from the fact
that a surgery patient awoke from anesthesia to discover that a
sponge had been left in her gut. That sort of inference is justified
in part on the ground that “the court does not know, and cannot
find out, what actually happened in the individual case,” often
because the facts are known only to the defendant.
RESTATEMENT (THIRD) TORTS: PHYSICAL AND EMOTIONAL
HARM § 17 cmt. A, at 184 (2005). This approach allows the
court to “encourag[e] the defendant to disclose relevant
evidence,” id. at 193, and, if the defendant is unable to do so, to
reach the common-sense conclusion “that it was probably the
defendant’s negligence which caused the accident.” 2A STUART
M. SPEISER, CHARLES F. KRAUSE, & ALFRED W. GANS, THE
AMERICAN LAW OF TORTS 508 n.30 (2009).
     Or take the well-known McDonnell Douglas formula for
making out a Title VII claim. Because a plaintiff faces
“difficulty . . . in proving the motives behind an employer’s
actions” in a race-discrimination case, the Supreme Court has
                                9
held that, in order to make out a prima facie case, he need only
show that he is a member of a protected class and that he was
denied an open position for which he was qualified and that
remains open. Bundy, 641 F.2d at 950 (citing McDonnell
Douglas, 411 U.S. at 802). This inference makes sense, as
“common experience tells us” that such facts are normally
evidence of a “discriminatory motive.” Id. at 951.
     Similarly, plaintiffs like the Kims will find it difficult to
prove what happened behind the walls of a North Korean labor
camp because the government has made all but certain that that
evidence does not exist. But “common experience tells us” that
where a plaintiff has produced compelling, admissible evidence
that the regime abducted the victim and that it routinely tortures
and kills the people it abducts, the courts can assume that the
defendant probably tortured and killed the victim. Given
Congress’s purpose—holding state sponsors of terrorism
responsible for their crimes—such evidence is sufficient to
“satisf[y] the court.”
     International tribunals with experience in these kinds of
cases have taken the same approach. For instance, the Inter-
American Court of Human Rights—the United States is a
signatory to the Court’s underlying treaty, though not a state
party—has recognized that circumstantial evidence is
“especially important” in cases of forced disappearance, Radilla-
Pacheco v. Mexico, Preliminary Objections, Merits,
Reparations, and Costs, Judgment, Inter-Am. Ct. H.R. (ser. C)
No. 209, ¶ 222 (Nov. 23, 2009), because “this type of repression
is characterized by an attempt to suppress all information about
the kidnapping or the whereabouts and fate of the victim.”
Velásquez-Rodriguez v. Honduras, Merits, Judgment, Inter-Am.
Ct. H.R. (ser. C) No. 4, ¶ 131 (July 29, 1988). So where “it has
not been directly shown that [the victim] was physically
tortured, his kidnapping and imprisonment by governmental
                               10
authorities, who have been shown to subject detainees to
indignities, cruelty and torture, [may] constitute” proof of that
treatment. Id. ¶ 187.
                               III.
     We thus turn to the question of whether the Kims have met
their burden of producing evidence “satisfactory to the court.”
Mindful that we must draw our “findings of fact and conclusions
of law from admissible testimony in accordance with the Federal
Rules of Evidence,” Daliberti v. Republic of Iraq, 146 F. Supp.
2d 19, 21 n.1 (D.D.C. 2001), we begin with what we know for
sure: that North Korean agents abducted Reverend Kim. A
South Korean court convicted a DPRK intelligence agent for
planning and executing that kidnapping, see supra p. 3, and the
district court took judicial notice of that decision under Rule
201. See Kim, 950 F. Supp. 2d at 35. Two experts, moreover—
just the kind of experts whose testimony we have credited in
FSIA default actions, see Kilburn v. Socialist People’s Libyan
Arab Jamahiriya, 376 F.3d 1123, 1131–32 (D.C. Cir. 2004), and
whose testimony is doubtless admissible, see Fed. R. Evid.
702—reported that victims of forced disappearance in North
Korea usually suffer torture and that Reverend Kim’s political
and religious activities made him an especially likely target.
     Recall that maltreatment is actionable under the FSIA only
if purposeful and particularly harsh and that killings are
prohibited only if they occur outside the limits of the normal
legal process. The Kims’ experts make a compelling case that
North Korea violated both provisions.
     Professor David Hawk, an expert on human rights in North
Korea who has interviewed dozens of former kwan-li-so
prisoners, reports that such prisoners regularly endure harsh
treatment, including starvation, brutal beatings, rape, and forced
abortion. Decl. of Professor David Hawk ¶¶ 14–19. Although
                                11
acknowledging that he lacks “firsthand knowledge about
Reverend Kim’s case specifically,” Professor Hawk believes it
“likely that [Reverend Kim] would have been . . . transferred to
a kwan-li-so” and that, once there, the Reverend—a “valuable
target of the DPRK”—would have suffered “additional
brutality” even beyond that typical of Korean labor camps. Id. ¶
20. That treatment, he reports, would probably mean twelve
hours of physical labor per day, seven days a week, and “long-
term solitary confinement in punishment cells which do not have
enough space for a person to completely lie down or stand up,
causing inmates to experience a loss of circulation and atrophy
of legs, and often leading to death within several weeks.” Id.¶
15.
     Ernest Downs, a former senior Defense Department official
and member of the board of the U.S. Committee for Human
Rights in North Korea, testifies with even more certainty: of the
one thousand former prisoners with whose testimony he is
familiar, he “do[es] not know of any case in which the former
prisoner was not subjected to torture while in the prison camp.”
Supplemental Decl. of Ernest C. Downs ¶ 10. That treatment
includes “kneeling motionless” for hours on end, “water
torture,” “‘pigeon torture’ with . . . arms pinned behind [the]
back and attached to cell bars in ways that made it impossible
either to stand up or sit down,” and other typical torture that is,
regrettably, too commonplace to require detailed description
here. Id., Ex. 1, at 149.
     Of course, suffering alone is insufficient to establish a claim
under the FSIA’s terrorism exception. To qualify as torture, the
mistreatment must be purposeful—that is, the defendant must
have targeted the victim, for instance, to punish him for his
religious or political beliefs. Along these lines, Professor Hawk
testifies that North Korea’s policy is to imprison “political
prisoners and others deemed to be opponents of the DPRK
                               12
regime” to “deter dissent in the larger population.” Hawk Decl.
¶¶ 9–10. According to Professor Hawk, moreover, North Korea
targeted Reverend Kim not only because of his “humanitarian
activities,” but also because he was a Christian missionary who
proselytized to defectors. Id. ¶ 21. For his part, Downs is
“virtually certain” that Reverend Kim, “a foreigner abducted by
the DPRK for political purposes,” would have been singled out
for “exceptionally painful, brutal, and outrageous treatment” and
is probably dead “as a result of his torture and malnutrition.”
Decl. of Ernest C. Downs ¶ 34; Downs Suppl. Decl. ¶¶ 6(i), 7, 8.
This expert testimony is more than sufficient to “satisf[y]” us
that North Korea purposefully tortured Reverend Kim.
     With respect to extrajudicial killing, the Kims need
demonstrate only that the DPRK killed the Reverend without
due process. Professor Hawk “believe[s] that” the Reverend
suffered an “untimely death” due to starvation. Hawk Decl. ¶ 20.
Going even further, Downs believes that the Reverend’s “death
resulted from torture and malnutrition” and was “deliberately
caused by his North Korean captors.” Downs Suppl. Decl. ¶ 13.
Given these uncontroverted expert statements, we have no
trouble concluding that the Kims presented sufficient evidence
to “satisf[y] the court” that the North Korean government killed
Reverend Kim outside the formal legal process.
     Finally, an observation about our decision’s reach. Our
conclusion would no doubt differ if we lacked confirmed
evidence that the DPRK was involved in Reverend Kim’s
disappearance. In that case, finding that the regime tortured and
killed him would arguably require too many logical leaps. But
that is not this case. Here, the Kims’ evidence that the regime
abducted the Reverend, that it invariably tortures and kills
prisoners like him, and that it uses terror and intimidation to
prevent witnesses from testifying allows us to reach the logical
                                13
conclusion that the regime tortured and killed the Reverend. In
other words, the Kims’ evidence is “satisfactory to the court.”
     For all of these reasons, we reverse and remand with
instructions to the district court to enter a default judgment on
the Kims’ behalf. If the DPRK is unhappy with that outcome and
has evidence that it has not tortured and killed Reverend Kim, it,
like any defendant in default, may ask the district court to vacate
that judgment under Federal Rule of Civil Procedure 60(b).
                                                      So ordered.